NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

____________________________________
SHELBY HARDY,                       :
                                     :
      Plaintiff,                     :                         Civil Action No. 18-12813 (SRC)
                                    :
      v.                            :                          OPINION
                                    :
COMMISSIONER OF SOCIAL               :
SECURITY,                           :
                                    :
      Defendant.                     :
____________________________________:

CHESLER, District Judge

        This matter comes before the Court on the appeal by Plaintiff Shelby Hardy (“Plaintiff”)

of the final decision of the Commissioner of Social Security (“Commissioner”) determining that

he was not disabled under the Social Security Act (the “Act”). This Court exercises jurisdiction

pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of the parties without

oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s decision will be

vacated.

        In brief, this appeal arises from Plaintiff’s application for disability insurance benefits,

alleging disability beginning January 27, 2014. A hearing was held before ALJ George Michael

Gaffaney (the “ALJ”) on September 22, 2017, and the ALJ issued an unfavorable decision on

October 30, 2017, finding Plaintiff not disabled. After the Appeals Council denied Plaintiff’s

request for review, the ALJ’s decision became the Commissioner’s final decision, and Plaintiff

filed this appeal.

        In the decision of October 30, 2017, the ALJ found that, at step three, Plaintiff did not
meet or equal any of the Listings. At step four, the ALJ found that Plaintiff retained the residual

functional capacity to perform light work, with certain limitations. At step four, the ALJ also

found that Plaintiff did not retain the residual functional capacity to perform his past relevant

work. At step five, the ALJ determined, based on the testimony of a vocational expert, that

there are other jobs existing in significant numbers in the national economy which the claimant

can perform, consistent with his medical impairments, age, education, past work experience, and

residual functional capacity. The ALJ concluded that Plaintiff was not disabled within the

meaning of the Act.

       On appeal, Plaintiff argues that the Commissioner’s decision should be reversed and the

case remanded on a number of grounds, but this Court need only reach the one that succeeds: at

step four, the ALJ erred by failing to address the medical evidence of nonexertional limitations.

       Plaintiff points to the report from treating physician Dr. Kempf, dated October 27, 2015,

which stated that pain and medication side effects produce a “significant handicap with sustained

attention and concentration” that “would eliminate skilled work tasks.” (Tr. 426.) Plaintiff

also points to his testimony at the hearing that his pain makes it difficult to concentrate for

longer than 15 or 20 minutes at a stretch. (Tr. 40.)

       Plaintiff contends that the ALJ’s failure to discuss this evidence violates SSR 96-8p,

which states, in relevant part:

       The adjudicator must consider all allegations of physical and mental limitations or
       restrictions and make every reasonable effort to ensure that the file contains
       sufficient evidence to assess RFC. Careful consideration must be given to any
       available information about symptoms because subjective descriptions may
       indicate more severe limitations or restrictions than can be shown by objective
       medical evidence alone.

       In assessing RFC, the adjudicator must consider limitations and restrictions

                                                  2
         imposed by all of an individual's impairments, even those that are not “severe.”
         While a “not severe” impairment(s) standing alone may not significantly limit an
         individual’s ability to do basic work activities, it may--when considered with
         limitations or restrictions due to other impairments--be critical to the outcome of a
         claim. For example, in combination with limitations imposed by an individual's
         other impairments, the limitations due to such a “not severe” impairment may
         prevent an individual from performing past relevant work or may narrow the
         range of other work that the individual may still be able to do. . . .

         The RFC assessment must address both the remaining exertional and
         nonexertional capacities of the individual.

Plaintiff also points to the requirements stated in 20 C.F.R. § 404.1545(c), which mandates an

assessment of mental abilities as part of the residual functional capacity determination at step

four. The Third Circuit reiterated these principles in its recent precedential Social Security

decision, Hess v. Comm'r Soc. Sec., 2019 U.S. App. LEXIS 22557, at *23 (3d Cir. July 30,

2019).

         The Commissioner’s opposition brief overlooks the issue of the evidence of

nonexertional limitations. The Court finds that Plaintiff’s argument regarding SSR 96-8p is

unopposed.

         This Court finds that this error necessitates vacating the Commissioner’s decision and

remanding the case for further proceedings. Because this error alone justifies that outcome, the

Court need not struggle with the more difficult questions of whether, otherwise, the

Commissioner’s decision is amenable to meaningful review and is supported by substantial

evidence. Plaintiff has pointed out other errors and problems in the ALJ’s decision that, on

remand, need attention.

         Plaintiff argues persuasively that the ALJ erred in how he discounted the treating

physician evidence. This is most obviously correct in the ALJ’s rejection of the report of


                                                  3
treating physician Dr. Kempf, dated July 1, 2014, which states clearly that Plaintiff cannot

perform work with certain exertional demands. (Tr. 315.) At step four, the ALJ considered

this report and stated:

        On July 1, 2014, an unknown provider (signature illegible) opined that the
        claimant was unable to perform regular and continuing work. (Ex. 2F.)
        However, it is unclear who provided this opinion and whether they are a medical
        professional.

(Tr. 20.) The ALJ stated that he gave no weight to the report. The Court makes the following

observations. The document clearly states that it is a report from physician Dr. Kempf, who has

a specialty in rheumatology, and it gives diagnostic information about the claimant. (Tr. 315.)

While the signature at the bottom of the report may indeed be illegible, that is simply not a valid

basis to reject this evidence, since it is clear that it was a report written by treating physician Dr.

Kempf. The Commissioner does not contend that this document is a forgery.

        The ALJ’s rejection conflicts with Third Circuit law, which states:

        A cardinal principle guiding disability eligibility determinations is that the ALJ
        accord treating physicians' reports great weight, especially when their opinions
        reflect expert judgment based on a continuing observation of the patient's
        condition over a prolonged period of time. Where, as here, the opinion of a
        treating physician conflicts with that of a non-treating, non-examining physician,
        the ALJ may choose whom to credit but cannot reject evidence for no reason or
        for the wrong reason. The ALJ must consider the medical findings that support a
        treating physician's opinion that the claimant is disabled. In choosing to reject
        the treating physician's assessment, an ALJ may not make speculative inferences
        from medical reports and may reject a treating physician's opinion outright only
        on the basis of contradictory medical evidence and not due to his or her own
        credibility judgments, speculation or lay opinion.

Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (citations omitted). Two points in Morales

are particularly worth noting. First, consider this statement: “Where, as here, the opinion of a

treating physician conflicts with that of a non-treating, non-examining physician, the ALJ may


                                                   4
choose whom to credit but cannot reject evidence for no reason or for the wrong reason.” Id. It

goes without saying that, furthermore, the ALJ may not reject evidence for an arbitrary,

meaningless reason, such as was stated here. Rejection of a treating physician statement

because of the legibility of the signature is truly an arbitrary and meaningless rationale, and it is

error under Morales.

       Second, the stated reasons for rejecting Dr. Kempf’s other reports are only slightly more

reasonable, at best. The ALJ considered, and rejected, additional reports from Dr. Kempf dated

January 28, 2015, October 27, 2015, and September 13, 2017. (Tr. 20.) The ALJ rejected the

report dated January 28, 2015 with these statements:

       However, findings of disability are issues reserved exclusively to the
       Commissioner. Moreover, Dr. Kempf’s opinion is not consistent with the record
       evidence as a whole. Accordingly, no weight is given to Dr. Kempf’s medical
       source statement.

(Tr. 20.) The record shows that the report at issue is a one-page form which gives a number of

pieces of information about Plaintiff’s medical diagnoses, treatment, symptoms, and ability to

work. (Tr. 344.) The ALJ’s explanation of the basis for his rejection of this evidence does not

meaningfully differ from no explanation at all and is essentially unreviewable. An ALJ need

not “use particular language or adhere to a particular format in conducting his analysis,” as long

as “there is sufficient development of the record and explanation of findings to permit

meaningful review.” Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004). As to Dr. Kempf’s

report dated January 28, 2015, the ALJ’s decision does not contain sufficient explanation of his

findings to permit meaningful review. A determination that is not amenable to meaningful

review must be vacated, pursuant to Burnett v. Commissioner of SSA, 220 F.3d 112, 119 (3d

Cir. 2000). Because the ALJ did not give sufficient explanation for his decision to reject Dr.

                                                  5
Kempf’s report dated January 28, 2015, this Court cannot review it.

       Among other issues, this Court cannot evaluate the possibility that the ALJ may have

substituted his own lay opinion for the opinion of a treating medical expert. In Plummer v.

Apfel, the Third Circuit held:

       [A]n ALJ is not free to employ her own expertise against that of a physician who
       presents competent medical evidence. When a conflict in the evidence exists, the
       ALJ may choose whom to credit but cannot reject evidence for no reason or for
       the wrong reason. The ALJ must consider all the evidence and give some reason
       for discounting the evidence she rejects.

       Treating physicians' reports should be accorded great weight, especially when
       their opinions reflect expert judgment based on a continuing observation of the
       patient's condition over a prolonged period of time. An ALJ may reject a treating
       physician's opinion outright only on the basis of contradictory medical evidence,
       but may afford a treating physician's opinion more or less weight depending upon
       the extent to which supporting explanations are provided.

Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (citations omitted). Here, the ALJ

explained that Dr. Kempf’s assessment was not consistent with the record evidence as a whole.1

In the absence of an explanation of the purported conflicts in the evidence, this statement cannot

be meaningfully reviewed.

       The ALJ next discussed Dr. Kempf’s reports dated October 27, 2015 and September 13,

2017. The ALJ rejected both reports on the ground that they contradict each other and that,

again, the record evidence as a whole does not support them. Again, this unexplained statement

about the evidence as a whole does not contain sufficient information to make it amenable to

meaningful review. Moreover, the explanation that both reports must be rejected because they


1
  This in itself could provide an alternative basis to vacate the decision. Plummer states that an
ALJ may reject a treating physician’s opinion outright – which the ALJ did repeatedly – only on
the basis of contradictory medical evidence. The ALJ did not point to specific medical evidence
which contradicted Dr. Kempf’s findings.

                                                6
are mutually contradictory is unpersuasive. The two reports were written roughly two years

apart. It appears that Plaintiff’s functioning was worse in 2015 and better in 2017. This Court

does not discern anything truly contradictory about the reports. The reports do say different

things, and the simplest inference is that Plaintiff improved somewhat over two years. The

ALJ’s decision to reject both opinions as mutually contradictory is not justified by the evidence

and appears to be, in essence, a rejection for the wrong reason.

       The Court finds that the ALJ’s rejection of every one of Dr. Kempf’s reports conflicts

with Third Circuit law, and the cursory nature of the explanations provided renders those aspects

of the decision not amenable to meaningful review. It may, nonetheless, still be the case that

these errors are harmless ones, but the Court need not reach that question, since it has been

determined that the ALJ’s failure to address the medical evidence of nonexertional limitations

constitutes reversible error.

       Plaintiff has argued persuasively that the ALJ erred in making the residual functional

capacity determination, failing to address the medical evidence of nonexertional limitations.

The residual functional capacity determination is not supported by substantial evidence. For

this reason, this Court finds that the Commissioner’s decision is not supported by substantial

evidence, and the Commissioner’s decision is vacated and remanded for further proceedings in

accordance with this Opinion.

                                                         s/ Stanley R. Chesler
                                                      STANLEY R. CHESLER, U.S.D.J.
Dated: August 14, 2019




                                                 7
